Citation Nr: 0513865	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 RO decision that granted service 
connection and assigned an initial disability evaluation of 
40 percent, effective from July 27, 2000.  The veteran 
immediately appealed the RO's November 2000 rating action and 
requested a hearing. 

In September 2002, the veteran offered testimony before the 
undersigned Veterans Law Judge at a personal hearing.  In 
addition, the veteran submitted a waiver of RO consideration 
of new evidence presented at the hearing.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the veteran's claims in February 2003.  The 
veteran was scheduled for a VA examination that was completed 
in May 2003.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

As such, the Board remanded the case back to the RO in an 
August 2003 decision and a supplemental statement of the case 
was issued to the veteran in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks assignment of an initial disability 
evaluation in excess of 40 percent under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The veteran contends that his service-
connected bilateral hearing loss warrants a higher 
evaluation.  In cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this regard, the veteran was assigned a 40 percent 
evaluation based on VA audiological findings reported in 
September 2000.  The veteran presented with Level VI hearing 
loss in the right ear and Level IX hearing loss in the left 
ear.  

In February 2003, the Board ordered further development of 
the veteran's increased rating claim.  In May 2003, the 
veteran was examined for VA purposes.  On this most recent 
examination, objective findings failed to establish that the 
veteran's disability level warranted a rating in excess of 40 
percent.    

However, in this case, the Board notes that VA is required to 
provide specific notice to claimants of the evidence needed 
to substantiate their claims, of what evidence the veteran is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

The RO should provide the veteran with a 
VCAA notice letter pertaining to his 
increased rating claim for bilateral 
hearing loss disability in accordance 
with the requirements of that act and 
applicable court decisions.  

2.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase in light of the applicable 
rating criteria.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


